Citation Nr: 0603569	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2.  Entitlement to an increased rating higher than 40 percent 
for left elbow traumatic arthritis with incomplete paralysis 
of the middle radicular group.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
March 1947, with subsequent service in the National Guard, 
which includes periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied an increased rating for left ear 
hearing loss, currently evaluated as noncompensable, 
effective August 18, 1994; and denied an increased rating for 
left elbow traumatic arthritis with incomplete paralysis of 
the middle radicular group, currently evaluated as 40 percent 
disabling, effective March 29, 2000.


FINDINGS OF FACT

1. Left ear hearing loss is manifested by Level II hearing 
loss.

2.  The left elbow disability is manifested by complaints of 
constant, sharp pain in the left elbow, radiating up to the 
neck, and some locking up and functional impairment; as well 
as objective findings of some limitation of motion, and 
painful motion with repetitive movement; sensory to light 
touch decreased in a glove-like fashion over the entire arm, 
with motor strength intact; x-ray findings of degenerative 
changes of the proximal ulna of the left elbow, and calcific 
epicondylitis of the left elbow; and electromyograph findings 
of paralysis of the middle radicular nerves. 


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.85, 4.86 (2005).

2.  The criteria for a rating higher than 40 percent for left 
elbow traumatic arthritis with incomplete paralysis of the 
middle radicular group have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.14, 4.71a, DC's 5003, 5010, 5205-5209, 4.124a, DC 8511 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
November 2002 rating decision, July 2003 statement of the 
case (SOC), and supplemental statements of the case (SSOC's) 
dated in January 2004, April 2004, May 2005, and July 2005, 
which discussed the pertinent evidence, and the laws and 
regulations related to increased claims for left ear hearing 
loss and a left elbow disability.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claims.

In addition, in a September 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining relevant evidence, and 
requested that he notify VA of any additional evidence in 
support of his claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that the September 2003 VA letter notified 
the veteran that he had 30 days from the date of the letter 
to respond.  The veteran was further advised that if he did 
not respond by the end of the 30-day period, his appeal would 
be decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day time 
limit provided in the September 2003 VCAA notice letter.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in September 
2003 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the November 2002 rating decision, the RO 
denied the veteran's increased rating claims for left ear 
hearing loss and a left elbow disability.  In September 2003, 
the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims on appeal, and clarified what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
September 2003 was not given prior to the first AOJ 
adjudication of the claim, the subsequent VA letter corrected 
any procedural errors.  The notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and a VA medical record dated in February 2004.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in October 2002 and 
December 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claims; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

I.  Left ear hearing loss

The RO originally granted service connection for left ear 
hearing loss in June 1995, assigning a noncompensable rating 
effective August 18, 1994.  Subsequent increased rating 
claims were denied in February 1996 and August 2001.

In July 2002, the veteran filed an increased rating claim for 
his left hearing loss, indicating that the level of his 
disability had become worse.

Hearing impairment is determined by comparing the results of 
controlled speech discrimination tests with the average 
hearing threshold level.  The hearing threshold levels are 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation, which range from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Based on the level of hearing impairment, 
a percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The CAVC has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation of 
I, subject to the provisions of § 3.383 of this chapter.  
38 C.F.R. § 4.85(f).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

An October 2002 VA audiological evaluation shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
30
45
45
70
48

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The diagnosis was mild-to-
moderately severe sensorineural hearing loss.

A December 2004 VA audiological evaluation shows that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
40
50
50
80
55

Speech audiometry revealed speech recognition ability of 86 
percent in the left ear.  The diagnosis was mild-to-severe 
sensorineural hearing loss.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
increased rating for left ear hearing loss.  Based on 
38 C.F.R. § 4.85(f), the non-service connected right ear was 
assigned a Roman numeral designation for hearing impairment 
of I.  Both the October 2002 and December 2004 VA audiometric 
findings when applied to the above-cited rating criteria 
translate to literal designations of Level II hearing in the 
left ear.  Level II hearing loss supports the assignment of a 
noncompensable (0 percent) hearing loss disability 
evaluation.  See C.F.R. §§ 4.85, 4.87, Tables VI and VII. 

The Board has considered the veteran's argument that his left 
ear hearing loss is more severe than reflected by the current 
0 percent disability rating.  However, as previously stated, 
the assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The application of the rating 
schedule to the test results demonstrates that a 
noncompensable rating is warranted for left ear hearing loss.  
The Board also finds that no audiological evaluation of 
record shows that the veteran's acuity falls under the 
exceptional patterns of hearing impairment as provided under 
38 C.F.R. § 4.86.  38 C.F.R. § 4.86 applies when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more or when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  Here, application of 
38 C.F.R. § 4.86 is not warranted.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
left ear hearing loss.  The Board has considered the benefit-
of-the-doubt doctrine; however, as the evidence is not 
equally balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Left elbow

The RO originally granted service connection for residuals of 
a left elbow injury with neurologic involvement and traumatic 
arthritis in April 1982, assigning a 20 percent rating 
effective February 26, 1982.  This rating was confirmed by 
multiple rating decisions dated from September 1987 to 
February 1996.  The claim also was appealed to the Board 
twice, which confirmed the denials in April 1990 and June 
1999.  In August 2001, however, the RO granted an increased 
rating of 40 percent for a left elbow disability, effective 
March 29, 2000.

The veteran filed an increased rating claim for his left 
elbow disability in July 2002, indicating that the level of 
his disability had become worse.  The veteran's 
representative also asserted in December 2005 that the 
veteran should receive separate ratings for traumatic 
arthritis and incomplete paralysis in the left elbow.  

The veteran's left elbow disability is rated under Diagnostic 
Codes (DC's) 5010-8511 for traumatic arthritis and 
neurological impairment in a non-dominant elbow.  

Paralysis of the middle radicular group is evaluated under 
38 C.F.R. § 4.124a, DC 8511.  A 20 percent rating is assigned 
for mild incomplete paralysis of the middle radicular group 
in a minor extremity; a 30 percent rating is assigned for 
moderate incomplete paralysis in a minor extremity; and a 40 
percent rating is assigned for severe incomplete paralysis in 
a minor extremity.  Complete paralysis in a minor extremity, 
with adduction, abduction, and rotation of arm, flexion of 
elbow, and extension of wrist lost or severely affected 
warrants a 60 percent rating.  38 C.F.R. § 4.124a, DC 8511.

Traumatic arthritis established by x-ray findings is 
evaluated as degenerative arthritis under  38 C.F.R. § 4.71a, 
DC 5010.  Degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  DC 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under Diagnostic Code 5003. 

Normal ranges of motion for the elbow are from 0 degrees of 
extension to 145 degrees of flexion; 80 degrees of forearm 
pronation; and 85 degrees of forearm supination.  38 C.F.R. § 
4.71, Plate I.  

Under DC 5206, limitation of flexion of the minor forearm to 
110 degrees warrants  a 0 percent rating; flexion limited to 
100 degrees warrants a 10 percent rating; flexion limited to 
90 or 70 degrees warrants a 20 percent rating; flexion 
limited to 55 degrees warrants a 30 percent rating; and 
flexion limited to 45 degrees warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of the minor forearm 
to 45 or 60 degrees warrants a 10 percent rating; extension 
limited to 75 or 90 degrees warrants a 20 percent rating; 
limitation of extension to 100 degrees warrants a 30 percent 
rating; and extension limited to 110 degrees warrants a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5207.

Limitation of motion of the forearm to 100 degrees of flexion 
and 45 degrees of extension warrants a 20 percent rating 
under 38 C.F.R. § 4.71a, DC 5208.

Ankylosis of the elbow is evaluated under DC 5205.  
(Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure." 
Dorland's Illustrated Medical Dictionary, 29th ed, p.86).  In 
the minor elbow, favorable ankylosis at an angle between 90 
degrees and 70 degrees warrants a 30 percent rating; 
intermediate ankylosis at an angle more than 90 degrees, or 
between 70 and 50 degrees warrants a 40 percent rating; and 
unfavorable ankylosis at an angle less than 50 degrees or 
with complete loss of supination or pronation warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, DC 5205.

Under DC 5209, flail joint in the minor elbow receives a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5209.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board also must consider that evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Evaluations for distinct disabilities 
resulting from the same injury may be separately evaluated, 
only if the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  

An October 2002 VA examination report shows complaints of 
constant, sharp pain in the left elbow, radiating up to the 
neck.  The veteran stated that the pain was made worse with 
any lifting or use of his left hand.  There was no associated 
swelling in the left elbow, or brace used.  Physical 
examination showed that the veteran's left elbow was clear 
with no swelling.  He was very tender to palpation in the 
left elbow region; and range of motion was from 20 degrees of 
extension to 112 degrees of flexion only.  The diagnosis was 
contusion of the left elbow with residuals.

A February 2004 VA medical record shows complaints of 
increasing pain in the left elbow.

A December 2004 VA examination report for joints shows 
complaints of a sharp localized pain in the left elbow joint 
at a 6/10.  The veteran stated that the pain was intermittent 
and usually woke him up at night.  He denied swelling, heat, 
or redness, and indicated that it locked up at times but did 
not give away.  He stated that he went to the emergency room 
three months ago because his entire arm had locked up and he 
was not able to move it, but they were not able to do 
anything.  He denied any episodes of dislocation or 
subluxation or any inflammatory arthritis.  He stated that he 
no longer could dress himself, noting that his wife had to 
put his clothes on.  He also indicated that he was not able 
to drive or cut his grandson's hair.  The examiner noted that 
he was right-hand dominant and had no prosthesis.  Physical 
examination showed that left elbow passive and active range 
of motion included flexion from 0 to 120 degrees without 
pain.  Forearm supination was 0 to 60 degrees with pain; and 
forearm pronation was 0 to 80 degrees without pain.  Pain was 
localized to the lateral epicondyle.  The examiner found that 
with repetitive movement, pain was constant with supination 
only.  There was no decrease in range of movement, weakness, 
fatigability, incoordination, or lack of endurance noted.  
Sensory to light touch was decreased in a glove-like fashion 
over the entire arm with a tingling sensation in fingers four 
and five.  He was able to make a fist and extend his hand, 
and had difficulty, but was able to touch each of his fingers 
with his thumb.  It was noted that an x-ray conducted at an 
October 2002 VA showed abnormal calcification in the region 
of the bilateral humeral epicondyles, which might represent 
calcific epicondylitis; apparent calcification of the 
brachioradialis insertion; and degenerative changes of the 
proximal ulna.  The diagnosis was degenerative changes of the 
proximal ulna of the left elbow; and calcific epicondylitis 
of the left elbow.  

A December 2004 VA examination report for peripheral nerves 
shows complaints of increase in numbness in his left arm, 
forearm, and hand since the last VA examination.  The veteran 
stated that the pain was severe at a 10/10 and ran through 
his entire arm.  He noted a tingling sensation in his fourth 
and fifth digits and stated that he had one flare-up when his 
arm locked and he had to go to the emergency room because of 
pain.  He stated that he had glove-life numbness through his 
entire arm and had a little bit of an increase in sensation 
in his thumb, but with significant decrease in sensation of 
his fourth and fifth fingers.  He also indicated that he had 
pain that radiated down to his fourth and fifth fingers.  He 
reportedly was no longer able to dress himself and had to 
have his wife help; he also could no longer drive.  It was 
noted that he had an electromyograph performed four or five 
years ago and was diagnosed with paralysis of the middle 
radicular nerves.  Physical examination revealed that motor 
strength was intact.  Sensory to light touch was decreased 
through the entire left arm in a glove-like fashion to 
include the upper arm, forearm, and hand.  The diagnosis was 
paralysis of the middle radicular nerves of the left arm, 
symptomatic.

As noted, the veteran's left elbow is currently rated as 40 
percent disabling under DC's 5010-8511.  In order to receive 
the next higher 60 percent rating for neurological impairment 
of the middle radicular group, the evidence must show 
complete paralysis, with adduction, abduction, and rotation 
of arm, flexion of elbow, and extension of wrist lost or 
severely affected.  C.F.R. § 4.124a, DC 8511.

Upon review, the evidence does not rise to the level of a 60 
percent rating under DC 8511.  The December 2004 VA 
examination showed that sensory to light touch was decreased 
through the entire left arm in a glove-like fashion to 
include the upper arm, forearm, and hand.  However, the 
veteran was able to make a fist and extend his hand and also 
was able to touch each of his fingers with his thumb, though 
with some difficulty.  Additionally, physical examination 
revealed that motor strength was intact.  As a whole, this 
does not show complete paralysis of the middle radicular 
group.

The evidence also does not show that the veteran is entitled 
to a rating higher than 40 percent for limitation of motion 
based on traumatic arthritis.  The only diagnostic code 
addressing limitation of motion of the elbow, in which a 
schedular rating higher than 40 percent would be applicable 
is DC 5205 for ankylosis of the elbow.  However, DC 5205 does 
not apply.  Although the evidence shows some limitation of 
motion of the elbow, there are no findings of ankylosis.  
Similarly, a 50 percent rating under DC 5209 is not 
applicable, as the medical evidence does not show any 
findings of flail joint in the left elbow.

Additionally, while the veteran's representative has argued 
that the veteran should be entitled to a separate compensable 
evaluation for degenerative arthritis, this does not apply.  
Although evaluations for distinct disabilities resulting from 
the same injury may be separately evaluated if the 
symptomatology does not overlap, limitation of motion of the 
left elbow due to degenerative arthritis has been considered 
and compensated under the 40 percent evaluation already 
assigned under DC's 5010-8511.  See Esteban v. Brown, 6 Vet. 
App. 259, 261- 62 (1994).  To assign a separate evaluation 
for limitation of the motion of the elbow due to degenerative 
arthritis is similarly not permitted under the criteria.  See 
38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and following notes.

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows some painful motion of the 
elbow, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
functional impairment including difficulty dressing, driving, 
lifting, combing his grandson's hair, or any use of his left 
hand.  However, any functional loss resulting from the left 
elbow disability already is contemplated by the 40 percent 
rating under DC's 5010-8511.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.    

Moreover, an extra-schedular rating for the left elbow 
disability under 38 C.F.R. § 3.321(b) is not warranted, as 
the evidence does not show marked interference with 
employment, frequent periods of hospitalization, or other 
factors indicating an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b).

In sum, the Board finds that the level of the veteran's left 
elbow disability more closely resembles the criteria for a 40 
percent rating under DC's 5010-8511.  See 38 C.F.R. § 4.7.  
The Board has considered the benefit-of-the-doubt doctrine; 
however, as the evidence is not equally balanced, in this 
regard, it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).








ORDER

Entitlement to an increased (compensable) rating for left ear 
hearing loss is denied.

Entitlement to an increased rating higher than 40 percent for 
left elbow traumatic arthritis with incomplete paralysis of 
the middle radicular group is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


